Citation Nr: 1452289	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left hearing loss.

5.  Entitlement to service connection for Meniere's disease. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia dated in December 2008 and December 2010.  

The underlying issues of entitlement to service connection for left ear hearing loss and Meniere's disease are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was last denied by a rating decision dated in July 1982.  The Veteran did not appeal the denial.

2.  The evidence received since the July 1982 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for right ear hearing loss.

3.  Right ear hearing loss clearly and unmistakably existed prior to the Veteran's period of active duty service and was aggravated by service.

4.  Service connection for left ear hearing loss was last denied by a rating decision dated in July 1982.  The Veteran did not appeal the denial.

5.  The evidence received since the July 1982 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for left ear hearing loss.

6.  Service connection for Meniere's disease was last denied by a rating decision dated in February 2008.  The Veteran did not appeal the denial.

7.  The evidence received since the February 2008 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for Meniere's disease.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for right ear hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The Veteran had a pre-existing right ear hearing loss disability which was aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.306 (2014)  

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for left ear hearing loss has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence sufficient to reopen a previously denied claim of service connection for Meniere's disease has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran originally submitted claims of entitlement to service connection for right and left ear hearing loss in April 1982.  The claims were denied in a July 1982 rating decision.  The Veteran was notified of the denial and her appellate rights by letter dated the same month.  The Veteran did not appeal that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  The Veteran originally submitted a claim of entitlement to service connection for Meniere's disease in August 2007.  The claim was denied in a February 2008 rating decision.  The Veteran was notified of the denial and her appellate rights by a letter dated that same month.  The Veteran did not appeal the decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

As a result, service connection for right and left ear hearing loss may now be considered on the merits only if new and material evidence has been received since the time of the April 1982 final adjudication and service connection for Meniere's disease may now be considered on the merits only if new and material evidence has been received since the time of the February 2008 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Hearing Loss

With regard to the claims for right and left ear hearing loss, at the time of the prior final denial of the claims, the evidence consisted of the Veteran's service medical records and a VA examination report dated in June 1982.    

The Veteran's service medical records indicate that the Veteran's June 1974 entrance examination shows defective hearing of the right ear at her entrance to service.  The Veteran's left ear did not meet the criteria for a hearing loss disability by VA standards.  38 C.F.R. 3.385 (2014).  At the Veteran's March 1977 separation examination, the hearing thresholds increased for both the right and left ear.

The June 1982 VA audiology examination report shows that the Veteran was diagnosed with right mild mixed hearing loss and her left ear hearing thresholds were within normal limits.  No etiology for the diagnosis was provided.

The RO denied the claims in a July 1982 rating decision.  The basis of the denial of the claims was that the Veteran's right ear hearing loss was not aggravated beyond the normal progression and her left ear hearing acuity was within normal limits.

The Veteran submitted the current claim to reopen her claims for service connection for right and left ear hearing loss in August 2007.  Evidence associated with the claims file since the final prior denial consists of treatment records from Fort Gordon Family Practice Clinic and Eisenhower Army Medical Center, VA examination reports dated in September 2008 and March 2013, the Veteran's testimony proffered at hearings held before a Decision Review Officer (DRO) in June 2010 and August 2012, and statements of the Veteran.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2014).  Since the final prior decision, the Veteran has submitted evidence of aggravation of pre-existing right ear hearing loss in service and a current diagnosis of left ear hearing loss.  At the time of the final prior denial, there was no opinion suggesting any aggravation of the Veteran's right ear hearing loss during service and no evidence of a diagnosed left ear hearing disability.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims for right and left ear hearing loss.

Accordingly, the claims of service connection for right and left ear hearing loss are reopened.  The claim of service connection for right ear hearing loss will be addressed below.  The claim of service connection for left ear hearing loss will be remanded for additional development.

Meniere's Disease

With regard to the claim for Meniere's disease, at the time of the prior final denial of the claim, the evidence consisted of the Veteran's service medical records, VA examination reports dated in June 1982 and September 2008, and treatment reports from Fort Gordon Family Practice Clinic.

The Veteran's service treatment reports show complaints of dizziness and vertigo with head position and diagnoses of recurrent labyrinthitis and benign postural vertigo.  The Veteran was diagnosed with recurrent labyrinthitis at the March 1977 separation examination.

The VA examination reports dated in June 1982 and September 2008 do not reference any Meniere's disease.  

The records from Fort Gordon Family Practice Clinic reference reports of dizziness and vertigo but no diagnosis of Meniere's was associated with the records.  

The RO denied the claim in a February 2008 rating decision.  The basis of the denial of the claim was that the Veteran did not have a clinical diagnosis of Meniere's disease and no evidence of a clinical diagnosis linked to service.  

The Veteran submitted the current claim to reopen a claim for service connection for Meniere's disease in October 2009.  Evidence associated with the claims file since the final prior denial consists of additional treatment records from Fort Gordon Family Practice Clinic and Eisenhower Army Medical Center, a VA examination report dated in March 2013, the Veteran's testimony proffered at hearings held before a DRO in June 2010 and August 2012, and statements of the Veteran.  

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2014).  Since the final prior decision, the Veteran has submitted evidence of a current diagnosis of Meniere's disease.  At the time of the final prior denial, there was no evidence of a diagnosis of Meniere's disease.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim for Meniere's disease.

Accordingly, the claim of service connection for Meniere's disease is reopened.  The claim will be remanded for additional development.

Service Connection for Right Ear Hearing Loss

The Veteran contends that service connection is warranted for right ear hearing loss.  Specifically, she contends that she was exposed to excessive noise while working as a teletype operator during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability. That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2002).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b) (2014).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during that service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (2014).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A review of the service separation document notes that the Veteran's military occupation specialty was a unit organizer supply specialist armorer.  However, the Veteran's service personnel records show that she served as a radio teletype operator from August 1974 to March 1976.  In a June 2010 statement, the Veteran's representative indicated that the Veteran's military occupational specialty was changed to a unit supply organizer because of her hearing loss problems.  

The Veteran's service medical records show a finding of defective hearing of the right ear at entrance to service.  The Veteran's June 1974 entrance examination included audiometric testing which revealed puretone thresholds of 35, 35, 30, and 20 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran's March 1977 separation examination included audiometric testing which revealed puretone thresholds of 50, 40, 40, 40, and 40 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

At a June 1982 VA examination, audiometric testing which revealed puretone thresholds of 55, 35, 35, 35, and 40 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was assessed with right mild mixed hearing loss.  

At a September 2008 VA audiometric examination, audiometric testing which revealed puretone thresholds of 55, 50, 50, 65, and 70 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was assessed with moderately-severe to severe right mixed hearing loss.  The examiner indicated that hearing loss of the right ear was present while the Veteran was in service and thus it is at least as likely as not that hearing loss in the right ear began while the Veteran was in service. 

At a March 2013 VA audiometric examination, audiometric testing which revealed puretone thresholds of 65, 55, 45, 60, and 70 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran was assessed with right ear sensorineural hearing loss with significant changes in hearing thresholds in service.  The examiner opined that the Veteran's right ear hearing loss which clearly and unmistakably existed prior to service was aggravated beyond the natural progression by an in-service injury, event, or illness.  The examiner's rationale was that the right ear hearing loss progressed during service which was not unexpected due to the Veteran's MOS which had a moderate probability of hazardous noise exposure.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to service connection for right ear hearing loss which was aggravated during service. 

Right ear hearing loss was noted at the time of the Veteran's examination, acceptance, and enrollment into active service.  Audiometric testing obtained at the Veteran's entrance to service found hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385 (2014).  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's condition existed prior to service.  However, the Board can conclude that the presumption of aggravation has been rebutted only if there is also clear and unmistakable evidence that the condition was not aggravated by service.  38 C.F.R. § 3.306 (2014).

The Board finds that the competent medical evidence of record supports a finding that the Veteran's right ear hearing loss underwent a chronic or permanent increase in severity during service beyond the natural progress of the condition.  If a pre-existing disability undergoes a permanent increase in severity during service, that increase is presumed to be aggravation unless there is a showing that it represented only the natural progression of the disability.

A review of the Veteran's service medical records shows that the Veteran's hearing thresholds increased during active service.  The most probative medical opinion of record, that of the March 2013 VA examiner, indicates that the Veteran's pre-existing hearing loss was aggravated beyond the normal progression of the disease due to service.  The examiner provided a complete rationale for this conclusion.  Moreover, there is no evidence to contradict this opinion.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the pre-existing right ear hearing loss disability underwent a permanent increase during service and service connection for right ear hearing loss based on aggravation is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

The claim of entitlement to service connection for right ear hearing loss is reopened.   

The claim of entitlement to service connection for left ear hearing loss is reopened.   To that extent only, the appeal is granted.

The claim of entitlement to service connection for Meniere's disease is reopened.   To that extent only, the appeal is granted.

Entitlement to service connection for aggravation of right ear hearing loss is granted.  


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the underlying claims of entitlement to service connection for left ear hearing loss and Meniere's disease can be promulgated.  

The Board notes that the issue of entitlement to service connection for left ear hearing loss was not included on any supplemental statement of the case issued by the RO after a March 2013 VA examination.  However, in light of the fact that issue is remanded for further evidentiary development, the Veteran is not prejudiced by that error.  

With regard to the claim of service connection for left ear hearing loss, the Veteran was provided a VA examination in March 2013.  At that time, the examiner diagnosed the Veteran with left ear sensorineural hearing loss and opined that the Veteran's hearing loss was less likely than not related to service.  The rationale for the opinion was that the Veteran's hearing loss was a natural progression of Meniere's disease and as a result of service.  The examiner also found that hearing loss of the left ear existed prior to service and the pre-existing hearing loss was aggravated by service.  The rationale for the opinion was that the Veteran's entrance and separation audiograms documented a progression of hearing loss, right greater than left.  Finally, the examiner opined that left ear hearing loss was less likely than not incurred in or caused by an in-service event, injury, or illness.  The examiner's rationale was that the left ear hearing documented on audiograms was normal at the Veteran's discharge from service and was therefore not aggravated by noise exposure.  Therefore, the examiner contradicted the offered medical opinions and found both that left ear hearing loss was related to Meniere's disease and unrelated to service and that the Veteran had left ear hearing loss was aggravated by service.  The examiner acknowledged that the Veteran's left ear hearing thresholds increased during service but did not consider the Veteran's report of a continuity of left ear hearing loss symptoms since service.  

The Veteran's left ear hearing acuity did not meet the criteria for a disability at entrance to service.  Consequently, an addendum opinion is necessary in order to determine whether the Veteran's left ear hearing loss was caused by service.  

With regard to the claim for Meniere's disease, the Veteran was provided a VA examination in March 2013 at which time the examiner diagnosed Meniere's disease and opined that Meniere's disease was less likely than not related to service because Meniere's disease was not caused by noise exposure or head trauma, was not diagnosed in service, and was not aggravated by service factors.  However, the examiner failed to consider the Veteran's report of dizziness and vertigo since service, the documented reports of dizziness and vertigo in service, and the diagnoses of labyrinthitis and benign postural vertigo during service.  In order to properly adjudicate the claim, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional relevant treatment records identified by the Veteran.  Any negative responses for records should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination with an ear, nose, and throat specialist.  The examiner must review the record and should note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding symptoms in service and statements of continuous symptoms of left ear hearing loss and Meniere's disease since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner should provide the following:  

a)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that left ear hearing loss was caused or aggravated by active service.  The examiner should specifically consider the shift in hearing thresholds noted from the Veteran's entrance to service and separation from service and her noise exposure due to duty as a teletype operator during service.

b)  Opine as to whether it is at least as likely as not (50 percent probability or greater) that Meniere's disease was caused or aggravated by active service.  The examiner should specifically consider the Veteran's treatment for dizziness, vertigo, recurrent labyrinthitis, and benign postural vertigo during service.  
c)  If Meniere's disease is related to the Veteran's service, opine as to whether it is at least as likely as not (50 percent probability or greater) that left ear hearing loss was caused or aggravated by Meniere's disease.

3.  Then, readjudicate the claims to include entitlement to service connection for left ear hearing loss and Meniere's disease.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


